 LEON FERENBACH, INC.Leon Ferenbach,Inc. and UnitedTextileWorkers ofAmerica,AFL-CIO. Cases 10-CA-10181, 10209,10209-2, and 10209-6September 19, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 10, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'As more fully detailed in his Decision, the Adminis-trative Law Judge found that Respondent had violat-edSection8(a)(1)oftheActby coerciveinterrogation, by threats to close the plant and dis-charge prounion employees, by creating the impres-sion of surveillance, and by asking employees toreport the union activity of their fellow employees.We agree; indeed, these findings are supported atleast in part by testimony from the Respondent's ownwitnesses.The Administrative Law Judge also found that theRespondent had violated Section 8(a)(3) by discharg-ing seven prounion employees and that its dischargeof two other employees had not violated the Act. Wealso agree with these findings. However, the Adminis-trative Law Judge's Decision in some respects tendsto cloud the central issues by zealous attention todetail at some cost to the clarity of presentation. It isnecessary in many cases to rely on precision in detail,inconsistencies, shifting and pretextual defenses, and1The Respondenthas excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clearpreponderanceof all ofthe relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products,Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). Wehavecarefullyexamined therecord andfind no basis for reversing his findings.The Respondentalso excepted to the AdministrativeLaw Judge's attribu-tion of certaintestimonyto Superintendent Seehorn in the subsection of hisDecisionentitled "ClaraIngram."In fact,the testimony was offered byLarimer, thedepartmentsupervisor. Although theAdministrative Law Judgediscredited the testimony, in partbecause of his general opinion of the valueof Seehorn's testimony, the testimonywas not to firsthand knowledge andthe AdministrativeLaw Judgedid not specificallyrely on hisevaluation ofSeehorn'scredibilityin reaching his conclusion in that subsection.373inference to determine whether or not a discharge hasbeen aimed at discouraging union activity and mem-bership. This task is more difficult because,as experi-ence has taught us, there are few employees for whomsome plausible surface reason for discharge is notpresent or cannot be established. The issue, however,is not whether there may bea simultaneous legitimatebasis for discharge, but whether or not discriminatorymotivation has played some part-whether but forthe employee's union or concerted activities his in-fraction, whether real or not, would have been met bythe same disciplinary action by the employer. We be-lieve that motivation has been established by this rec-ord.It is unnecessary here to recite the facts of this case;that has been done by the Administrative Law Judge.It is sufficient to note that Arnold Johnson and Lon-nie Hopson, the head mechanic in Department 555and his assistant, were principals in bringing theunion organizing campaign to the Respondent'splant.Hopson initiated the campaign by solicitingsignatureson authorization cards. That solicitationtriggeredan immediate investigationby theRespondent's supervisors, coercive interrogation ofHopson, and shortly the discovery that Hopson, de-spite his original denials, was the man they sought.Unaware that Johnson was also a principal in theorganizing campaign, the Respondent initially turnedto him to find out whether Hopson was involved, andthen with the request that he report anything he couldlearn about the organizing campaign. Within a fewdays Respondent learned of Johnson's involvement.In fact there is no real question in any of the dis-charges here about the Respondent's knowledge ofunion activities.Respondent's discovery of the campaign andHopson's role not only sparked the violations of Sec-tion 8(a)(1) which amply demonstrate Respondent'sunion animus, but more specifically resulted inHopson's interrogation and immediate restriction tohis department 2 and the imposition of additional du-ties? It is with this backdrop of unlawful antiunion2The AdministrativeLaw Judge inconsistently found that Hopson's worktook him all over the plant and also that he never had occasion in his workto leave his department.The recordestablishes that his work did on occasionrequire him to leave the department.We see no need to resolve that conflict,although it appears mostlikelythat the Administrative Law Judge intendedto hold that Hopson had no occasion to leave the plant.JRespondent contends that Hopson was not restricted and that he wasonly required to notify his supervisor, and that Hopson's conflicting testimo-ny on this point should discredit him. However, that distinction,in theeyesof an employee who was not required to do either before, is largely academic;it is only reasonable to supposethat an employeewhose movements havebeen restricted may nonetheless move about in a manner which would other-wise violate the restrictions upon receiving permission from a supervisor. Norwould we be inclined to conclude that an employee who has been told to"notify" a supervisor if he leaves the work area must assume that requirementwas to be interpreted literally and absolutely;leaving his supervisor with noContinued 374DECISIONSOF NATIONAL LABOR RELATIONS BOARDactivity and hostility towards the Union which was illconcealed, if concealed at all, that we must examinethe discharges of Hopson and Johnson.Johnson was a trusted employee whose loyalty andcompetence had never been questioned. He was theman to whom Respondent turned when it first learnedabout union organizing activity. But far from being asource from which the Respondent could learn thedetails of union plans, the success of its organizingcampaign, and the identity of prounion employees,the Respondent learned that Johnson, like Hopson,who had already felt the impact of Respondent's dis-pleasure, had been instrumental in initiating the orga-nizing campaign. At the hearing and in its brief,Respondent asserted that Johnson's incompetencewas responsible for serious reductions in productionin his department. Whatever the merits of that argu-ment, and they are few,4 it is not relevant here; forthose "deficiencies" were discovered after Johnson'sdischarge.Respondent in defense of its discharge of Johnsonasserts that he, assisted by Hopson, was directed tochange the gears in a machine and that he did not doso,5 although reporting that he had. For this dere-liction of duty, and apparently in part because ofJohnson's bad or negative attitude, Johnson was dis-charged. An attitude Respondent's superintendent,Seehorn, first noticed "simultaneous with [Johnson'sand Hopson's] involvement in the union movement."Hopson, because he had only assisted in the gearchange, was reprimanded.Johnson and Hopson credibly testified that theyhad changed the gears as ordered, faithfully followinginstructions given to them in writing which indicatedwhat changes to make. However, when they asked tosee the card to prove they had followed instructions,they were told it had been lost. Johnson testified thatSeehorn said that he knew what they had on theirminds, to get it off their minds, and the Company wasgoing to try a little pressure 6 Behind the claim todiscretionto order the employee toremain in his work area.We concludethat any discrepanciesinHopson's testimony about whetherhe was re-stricted,oronlyto notifyhis supervisor if he left his immediate work area,have little bearing on this credibility.4 It is revealingthat bothSuperintendent Seehorn and Department Super-visor,Larimer initially cited a lack of operators,not incompetent mainte-nance, as the reason that machines werenot in production.5In significantpart thisassertionis based on the claim thatthe grease wasblackand new grease isdarkorange.Other testimonyasserted a blackgraphiteproductwas used, or a bluish-purple grease.Johnson's replacement,and the present maintenancesupervisor,testified he had never seen darkorange or brown grease usedin the plant.6Respondent excepts,inter alia,onthe groundthatthis testimony byJohnson wasnot supported by Hopson. Hopson, however, did rememberSeehomsaying that he had triedpressure before andthatitdidnot work.The forceof Respondent's argumentbasedon this testimonyisweakenedfurtherby SuperintendentSeehorn'stestimony that he told them they hadsomething on their minds besideswork,Assistant SuperintendentWard'stestimony,twice repeated, that Seehorn told Johnson he had his mind onpostdischarge proof of incompetence, negligence, andeven sabotage, the denial by some, but not all,7 ofRespondent's witnesses that the question of the gear-change card and the instructions it contained werenever raised, or that they could not remember it beingraised, Respondent's defense must and does rest on itsassertion that the gears had not been changed at all."Johnson simply got caught telling the Companyone thing when the opposite was found to be true." It"was the culmination of a series of incidents." Or, aswas asserted on the stand by Seehorn, Johnson wasdischarged "for flagrantly and willingly setting up themachine wrong."Johnson's discharge notice states that productiontime was lost "having to redo a job that should havebeen done properly to begin with." Hopson's repri-mand states that the gear change was "improperlyexecuted."Neither documentsuggeststhat no work atallwas done. Nor is it likely that an employee whowillfully ignored an assigned task and then reportedits completion would be discharged for the much lesscompelling reason that he had made a mistake. Simi-larly an untrained assistant might be reprimanded fora mistake made while assisting a skilled mechanicwhose instructions he necessarily followed,8 but evenan untrained assistant must know the difference be-tween doing some work and doing none, and it isdifficult to credit the assertion that Hopson wouldhave been let off with a mere reprimand had Respon-dent concluded that Hopson and Johnson had simplynot bothered to make the change. In the face of con-temporary evidence and credited testimony to thecontrary, we are not willing to conclude that Johnson,an admittedly skilled, if allegedly hostile, mechanic,and Hopson, who is not demonstrably completely de-void of commonsense, simplemindedly did no work atall in the fatuous expectation that no one would no-tice.We do not believe it. Nor can we attach muchweight to the series of incidencts that this "mistake"allegedly culminated. Despite Respondent's relianceon alleged reports by Johnson of work not actuallydone,' and testimony concerning Johnson's failure,somethingbesides work,and similartestimony byDepartment SupervisorLarimer.7Larimer testified Seehorn askedJohnson for the cardand Johnsonclaimed he had lost it.8TheBoard does not substitute its judgment for the business judgment ofan employer-save to the extent that finding discrimination in dissimilartreatment might be thought to be substitution.Nonetheless if a mistake wasinvolved here the reprimand in the circumstances seems draconian.9 Compare thetestimony of Assistant SuperintendentWard, that he talkeddaily toJohnson about the cause of the breakdowns,never challengedJohnson's claims that the machineswere in goodcondition,and only learnedof their deplorable state from Johnson's replacement,with thatof Johnson'simmediate superior,Department SupervisorLarimer,who testified to numer-ous spot checkson Johnson'sworkwhich showedthe work had not beendone and that machineshad dummy and brokenparts.From this,if true, itcould only be concluded that both Larimer andRespondent are exceedinglytolerant.Larimer fornot discharging or at least reporting Johnson long since, LEON FERENBACH, INC.despite earlier reports to the contrary, to see that agear was available when needed, this is part and par-cel of Johnson's "negative attitude," first noticed bySeehorn "simultaneous with . . . the union move-ment." It cannot be supported by testimony concern-ing Respondent's alleged discovery of the virtuallycomplete breakdown of the machines Johnson wascharged with maintaining, that was discovered later.Its assertion in Respondent's brief as a basis for hisdischarge is necessarily a pretext. Nor is the testimonysupporting that contention particularly satisfactory.Respondent's witnesses testified that the machineshad been given high grades by employees whose jobitwas to see that they were properly maintained. Re-spondent, having raised that issue, explains it away byasserting that the "checkers" had been deceived bythe use of dummy and broken parts. If so, what werethey checking? Apparently, to see if the machine wasthere.And why would anyone go to the trouble ofconstructing and installing dummy parts?For the foregoing reasons, particularly in view ofRespondent's knowledge of Johnson's union activitiesand sympathy; the shifting and pretextual reasonsgiven for Johnson's discharge; the evidence of unionanimus; the admission that Johnson's "negative" atti-tude was linked to his involvement with the Union;and Respondent's failure in the light of the creditedtestimony to establish that Johnson had not changedthe gears; we find, as did the Administrative LawJudge, that his discharge violated the Act.The facts surrounding Hopson's discharge have afamiliar ring. They differ more in detail than in importfrom the facts surrounding Johnson's discharge. As inJohnson's case, little would be served by recountingin endless detail everything that allegedly led up to hisdischarge; that has been done. But perhaps the great-est burden that a successful defense of the dischargesof Johnson and Hopson would have to overcome isthe virtually inexplicable difference in Respondent'salleged reaction to what to a normal eye would appearto be grave offenses 10 warranting immediate dis-charge and its precipitate discharge of other employ-ees for relatively minor infractions in violation of analleged no-solicitation rule.According to Respondent, Hopson refused to per-form paperwork allegedly required of all the othermechanics; but this did not merit discharge. Hopsonjust spent his time walking around among the ma-chines, loafing. Hopson spent hours performing a 20-and the Respondent for not discharging Latimer for his failure to take thataction, particularly since he had the answer all along to the problem whichwas perplexing the Respondent all the way back to its New York office.Compare Larimer's testimony in this respect withhis initialattribution ofproduction difficulties to a lack of operators, as notedearlier.10Hopson's version, of course, differs.375or 30-minute job. Sometimes Hopson would make therepair;sometimeshe would not. Lewis, vice presidentand generalmanager, testified Hopson was not doinganything; "he was getting 8 hours pay for no work."Hopson was counseled, eventually receiving a disci-plinary suspension." But if an employee accustomedto talking on the job discussed the Union, dischargefollowed swiftly. Lest employees misconstrue the mes-sage,Respondent carefully set forth on the dischargenotice that the discharge was, at least in part, forpromising more money if the Union came in, or forconducting union activity during "working hours." 12In any event, we are left with the precipitating inci-dent for which Hopson was discharged. That causewas Hopson's report that he had changedgears in amachine and that it was ready for production, but hadnot greased it; a fault Respondent likened tochangingoil in a carwithout bothering to put new oil in.Garst, now Respondent'smaintenancesupervisorand the superior of Hopson and the other mechanicsin the department at the time, testified that he as-signed Hopson the job of changing the gears. Accord-ing to Garst, Hopson reported that the machine wasready to runsamples,distinguishing that from beingready for production. That that was Garst's interpre-tation of what Hopson meant rather than a recital ofwhat Hopson said is evident from Garst's earlier testi-mony that Hopson reported that the machine wasready except for one gear and that he replied that thegear was not necessary because it was only to be usedto run a few samples." When specifically askedwhether "what Mr. Hopson reported on that day wasthat the gear change had been accomplished," Garstagreed that was correct.Hopson's version differs from that of Garst only indetail.Hopson testified that when told to make thegear change he replied that the machine was not readyfor production because there were partsmissing. Hewas told to make the change anyway because the partshad been ordered. Hopson concededly completed thegear change as instructed, but he testified that he didnot greaseit because it was the end of his shift and hehad been told that the machine would not be goinginto production for several weeks. He also testifiedthat any attempt to run it withthe missingparts wouldcause it tofly apart. Hopson vigorously denied tellinganyone that the machine was ready for production,asserting that he had merely reported that the gears"Respondent's brief asserts this indulgence was to avoid the filing ofcharges with the Board.12A phrase-working hours-the Board has held sufficient to invalidatea no-solicitation rule unless it is properly clarified to the employees.EssexInternational,Inc., 211 NLRB No. 112, MembersFanning and Jenkins dis-senting on other grounds.13As will become evident, this supports Hopson's version,at least to theextent that he did not think that the machine was to be run immediately andthat there was no need to grease it immediately. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been changed. Hopson testified that he had madea similar protest when notified of his discharge forreporting the machine ready for production withoutgreasing it. He was not given a copy of the dischargenotice later introduced at the hearing.Garst at the hearing specifically, if not directly,equated a report that a gear change had been madewith a more specific report that the machine wasready for production. In fact Garst later agreed thatHopson said only that he had made the change. HadRespondent cared whether Hopson was at fault, thiswould have been apparent to the Respondent. Despitethe urgency of placing the machine in productionwhich Respondent's discipline suggests, in the fact ofHopson's claim that the machine was not to be runimmediately, there is no testimony that the machinein factwas used the next day subject only to beinggreased. Garst testified that it could have been, thatitwas ready but for the grease, and that it was proba-bly used within a week, but readily stated that he didnot know.It is evident that Hopson's claim that he did notreport the machine ready for production is true. It isonly slightly less apparent that Hopson's testimonythat he did not think the machine was to be run imme-diately-and there is no evidence that it was run-istrue. To reach that second conclusion, as the first, wedo not even need to rely on Hopson's testimony thatparts were missing and that the machine could not beused for any purpose. Garst himself testified that themachine was missing one gear and could not be usedfor production. Garst also testified that it was afterthe gear change that he allegedly told Hopson, and wemust conclude that it was for the first time, that themachine was not being readied for production, but torun samples and that the gear was not needed.The immediate cause of Hopson's discharge ac-cording to the Respondent was the fact that "he re-ported the machine ready for production," althoughhe had not greased it. Garst, who testified that heassignedthe job to Hopson, received Hopson's report,checked and found the machine had not been greased,and reported the omission, also testified to facts whichconclusively prove that the charge was not true.Garst's testimony instead establishes that Hopson'srebuttal to the charge was correct; Hopson had notreported the machine ready for production, only thathe had changed the gears, and did believe that themachine was not to be run immediately.There is only one reasonable conclusion which canbe drawn from the discharge of Hopson, who hadbeen identified as a principal union adherent and be-come the target of his employer's special attention, ina context of other unfair labor practices and hostilitytowards theunion,when the charge precipitating hisdischarge has been conclusively demonstrated to befalse, and when the falsity of that charge was knownto the employer or at most was a matter of indiffer-ence.We find, as did the Administrative Law Judge,that Hopson was discharged in violation of the Act. 14ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Leon Ferenbach, Inc., John-son City, Tennessee, its officers, agents, successors,and assigns, shall take the action set forth in the Ad-ministrative Law Judge's recommended Order.14We do not adopt the Administrative Law Judge's conclusion that thedefenses the Respondent urged at the hearing were intended only to confuse.However,the Administrative Law Judge did not have the benefit of the morethan 100-page brief which the Respondent filed with the Board in supportof its exceptions.In that connection, we draw Respondent's attention to Sec.102.46 of the Board's Rules and Regulations and note that the requirementsof that section are not wellserved bywholesale exceptions to long portionsof an Administrative Law Judge's Decision.Respondent is, as it urges,entitled to litigate at the compliance stage of thisproceeding the issue of whether or not any of the employees engaged inmisconduct after discharge which makes them unsuitable for further employ-ment since litigation of that issue was not allowed at the hearing.DECISIONTHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on 6 hearing days betweenOctober 16 and 31, 1973, at Johnson City, Tennessee, oncomplaint of the General Counsel against Leon Ferenbach,Inc., herein called the Respondent or the Company. Uponseparate and amended charges filed between May 24 andJune 19, 1973, the complaint was issued on August 2, 1973,alleging nine unlawful dischargesby theRespondent in vio-lation of Section 8(a)(3) of the Act. A brief was later filedby the General Counsel.Upon the entire record and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLeon Ferenbach, a Tennessee corporation, operates twoplants at JohnsonCity,Tennessee, where it is engaged in theprocessing and sale of texturized yarn. During the past cal-endar year, a representative period, from these two plantsthe Respondent sold and shipped finished products valuedin excess of $50,000 directly to customers located outsidethe State. I find that the Respondent is engaged in com-merce within the meaning of the Act. LEON FERENBACH, INC.377II.THE LABOR ORGANIZATION INVOLVEDhappened to Leon Ferenbach; that if the Union came inI find thatUnited Textile Workers of America, AFL-CIO, is a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESUnion activity first started in these two plants of theCompany in Johnson City on March 19, 1973, and took itsusual course-a petition was filed on April 11, a Boardhearing was held on May 8, a Direction of Election issuedon May 23, and the election took place on June 21 and 22.Nine prounion employees were discharged-one in April,seven in May and one on June 16. The complaintallegesthat in each of these instances the Respondent's motivationwas to put a stop to the union campaign and that thereforeall nine were violations of Section 8(a)(3) of the Act. TheRespondent denies any illegal purpose in the discharges andoffered affirmative evidence to prove just cause instead ineach of the nine cases.Whenever an issue is raised as to the true motivation indischarges, the matter becomes one of inference, the chargeof illegality proved or not proved depending upon a dueconsideration of all the relevant factors. Three very perti-nent facts are clear on this record, (1) the Respondent wasopposed to the idea of its employees being represented bythe Union; (2) it knew who the activists were; and (3) thetwo principal defensewitnesses-Neville Lewis, vice presi-dent and manager, and Jim Seehorn, superintendent incharge of all operations, who together assumed the majorburden of testifying as to the asserted reasons for the dis-charges-gave unconvincing testimony and are largely dis-credited on the record in its entirety.1.The Respondent was opposed to having a union in theplant. There is no contradiction of testimony by LonnieHopson, then an employee, that on about April 1, Swayer,who held the general manager's post before Lewis, spoke to400 to 500 employees at a meeting in the plant, and informal delivery said that the Company would discharge anyemployee "caught passing out any Union literature or pass-ing out any cards or getting people to sign the cards at breaktables, restrooms, or anywhere in the plant during an 8-hourshift-during their 8-hour shift."Another witness, Barbara Beaver, also without contradic-tion, recalled a meeting of her shift group, about eight em-ployees, where the plant superintendent, Seehorn, told them"the Union was trying to force their way in there, and thathe didn't think that we needed a Union that would be amiddleman; that we was always free to come and ask themquestions and work things out with them." Seehorn thenasked each of the employees present three separate ques-tions: ". . . have you made an approach to sign a Unioncard, have you signed a Union card, and how was yourapproach?" I find that by all of this unlawful interrogationof employees the Respondent violated Section 8(a)(1) of theAct.Jerry Arnold, a former employee, again without contra-diction, testified that a week or two after the union cam-paign started, his supervisor, Jim Campbell, told him andanother employee ". . . it would be the worst thing that everthey might close down the plant or move to another city."I find that this threat to close the plant in retaliation againstunion activity was a further violation of Section 8(a)(1).Hopson also testified that early in May Clifford Cutshaw,another supervisor, said to him and another rank-and-filer:"you know I'm supposed to fire anybody that I hear talkingUnion or have anything to do with the Union . . . if they'rejust whispering, and I catch it, I'm supposed to fire them."This testimony too stands uncontradicted. By this statementof the supervisor the Respondent again violated Section8(a)(1).And the Respondent discharged Robert Elrod, an em-ployee of 10 years' standing, with whom no one had everfound fault, for telling others they might obtaina raise ifthey were represented by the Union. The manager of theentire operation characterized this as a demoralizing thingto do. (See Elrod case below).2.The Respondent knew who the openly active prounionemployees were. Prime instigators of the union movementwere Lonnie Hopson and Arnold Johnson, 2 of the 12 orso maintenance mechanics who worked in Dept. 555, wherethere were 12 machines. They first met with union officialson March 19, and that same night started obtaining signa-tures in large numbers in and about the two plants. Immedi-ately the next day-on the 20th-Seehorn went to Hopson'swork place and asked was he the one who had distributedthe union cards, and Hopson said no. With this Seehornreturned to his supervisors to check again whether Hopsonhad been correctly identified. To be certain about it, super-visors brought a certain employee from another section intoDept. 555, so he could look at Hopson again. And againSeehorn came to Hopson; now he asked to be lookedstraight in the eye so he could 10 times ask the same ques-tion-had Hopson passed out the union cards? Hopsonanswered "no" 10 times. The next day Seehorn was back inDept. 555 and told Hopson he knew him to be the culpritand that therefore from that moment on he should neverleave his work place-not even to go to the bathroom-without express permission from a supervisor. Seehorn'stestimony as to these three talks with Hopson is typical ofhis testimony generally. He started by denying any refer-ence to the Union in the first two talks, and said that whenhe learned of the widespread literature, he did not ask any-one, he never saw any of it. In his first version he also saidhe only asked the man once to look him in the eye. As hisstory continued, it changed. Before he was through the su-perintendent admitted he certainly knew that first night itwas union literature and union cards that were involved, heknew from the beginning it was Hopson who had beenreported, "maybe" he did start the talk by directly speakingof the "union" activities, and even that he could not deny-after evading a direct answer-that he had asked the samepounding interrogation question as many as 10 times. I findthe superintendent's interrogation of Hopson instituted adirect threat of reprisal for his union activity, in direct viola-tion of Section 8(a)(1). Hopson was later discharged, andthat matter is considered below.For the moment, reference to these early activities by thesuperintendent serve to indicate the intensity of theRespondent's determination to learn all it could about who 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unioneers might be, the extent to which it was willing lorestrain and coerce its employees without regard to the pros-criptions of the statute, and the failure of credibility orworth of Seehorn's testimony in this case.Seehorn said that the report reaching him that first dayhad it that two men had been doing the soliciting. WhenHopson first denied his participation Seehorn talked to Ar-nold Johnson, the other machine repairman. Johnson hadobtained many of the cards himself. Again there is somevariance between Johnson's and Seehorn's versions of theirtalk at that time, but the record shows clearly what Seehorndid. He told Johnson he doubted that "Bill [Hopson] woulddo this on his own; he must have someone else telling himwhat to do," and asked did Johnson know anything aboutit.Johnson also denied. The next day the superintendentcalled Johnson into an office, where, from the employee'stestimony: "He stated that at this time that he had a lot ofconfidence in me, that he had counted on me to help inother things that came up in the plant, that they had otherproblems. And Mr. Swayer had stated to him that I couldbe trusted and that I would help them with this matter, andthat he wanted me to find out who had gotten this Unionthing started, who was participating in it, how far along ithad gotten, and that I could report anything I found outback to his office." Johnson replied he could not help then,but that if he could later he would; he never did. A few dayslater, still according to Johnson, another supervisor namedRalph White asked him how the union was "getting along... I know you're involved in it and now so does theCompany."On his interrogation of Johnson, Seehorn's testimony isof like character as his story about the Hopson talks. Hestated that he only asked whether there was a union move-ment and whether Hopson was involved. But the truth is healready knew the answers to both those questions. Seehornthen admitted asking did Johnson himself have "any griev-ances, if things were going-if there was anything that hadhappened or was happening that had caused him to becomeupset or to cause the people to become upset," and saying,"ifBill is inthis,he isn't in it by himself; he's-there'ssomeone elsein it with him;" and then, on cross-examina-tion, Seehorn admitted asking did Johnson think a unionwas necessary, and telling him he [Seehorn] would "appreci-ate" it if the man would keep the superintendent informedof the continuing union activities. No question of credibilityat this point. Seehorn asked his old employee to spy onothers and report to management. I find that by interrogat-ing Johnson about the union activities, and by asking himto survey the union activities of other employees and in-forming the company about them, Seehorn again violatedSection 8(a)(1) of the Act.Kenneth Arnold, also a former employee, testified with-out contradiction that Bob Bacon, his supervisor, said tohim sometime in mid-April that "Mr. Lewis, the new plantmanager, was taking down names for later use . . . wastaking down names of all the people wearing Union badges... that's general knowledge." Bacon's statement was in-tended to create the impression the company was survey-ing union activities, and therefore a violation of Section8(a)(1).Clearly management was engaged in a studied programto learn the identity of all the Union's protagonists. Actual-ly, on this total record, it cannot be said the Respondentreally disputes the General Counsel's contention that man-agement knew of the union activities of each and every oneof the nine discharged persons named in the complaint. Allof the defense testimony is deliberately phrased in generali-ties, evasions, arguments, oblique assertions, even inconsis-tant positions, so that it is not possible to state with certaintexactly what the defense contentions are as to many of thdischarged persons. Indeed the defense portion of this rec-ord reads like a comprehensive indictment of the lives of thedischargees, reflections upon their general competence andmoral character. No brief was filed to specify just what itwas that each employee did to deserve discharge. Even dis-charge notices, later presented as contemporaneous compa-ny records, were denied the employees when they asked forthem at the moment of dismissal. It is not possible to stateon this record that the Respondent defends on the grounditdid not know these persons were active on behalf of theUnion. In this respect-and others-the defense was delib-erately made to confuse.3. It has at times been said-both in Board and courtdecisions-that the question of motivation in disputed dis-charges under Section 8(a)(3) of this Act turns upon credi-bility.Employee A, an old and long-respected person,becomes an outstanding organizer, management knows it,and the employer is both antagonistic to the union and infact commits unfair labor practices to combat the union'scampaign generally. One day A is absent without excuseand is summarily fired. His employer says he acted solelybecause of the unexcused absence, but the evidence stronglyindicates union animus against A instead. When the Boardfinds a violation of Section 8(a)(3) in such a case, is itbecause it believes the employer, or his acting agent, to beuntruthful, simply discrediting him? Or is it a matter weigh-ing the total reasonable probabilities in the light of all therelevant considerations in the circumstances and conclud-ing that the complaint allegation is proved by a preponder-ance of the substantial evidence upon the record as awhole? ' This thought comes uppermost in this case becausethe Respondent's witnesses, all but one management repre-sentatives, talked at such great length, were led and prompt-ed by counsel for the Respondent as to what to agree to orwhat to repeat to such an extent, and gave one another thelie so badly, that the entire defense falls under a shadow;this regardless of whether the weakened credibility bedeemed determinative or only one aspect of the issues pre-sented.A very substantial portion of the testimony from themouths of company witnesses was agreement with, or repe-tition of, extensive statements of fact articulated by compa-ny counsel in the form of questions. Repeated rulings onobjections by the General Counsel, and admonitions by thepresiding officer, were ignored again and again by counsel.The record transcript is 1,400 pages long, and the instancesof such leading questions are countless. Only a few can berepeated here for illustration.1N.L.R.B.v.Glenn Raven Silk Mills, Inc.,203 F.2d 946(C.A. 4). LEON FERENBACH, INC.379Q. Did you talk individually with operators, that iscall them into the office as a group or singularly andtalk to them about attendance, or was this other peopleunder you?sQ.Well, now, a brand new man comes in off thestreet; he's never seen any mechanical structure in hislife.Now, he would not be given a check list to goaround to oil something, would he?Q. All right. And what was the reason these 6-these 4 to 2 machines were down during this period oftime; were there mechanical problems, or were some ofthose machines down and not running simply becauseyou did not have enough operators?A.We didn't have the people to run them.Q.Was it a combination of the two, mechanical andthe people?A. Yes sir.[If the machines were down for lack of personnel, thedefense is weakened; if they were down because of mechan-ical difficulties, the defense is better served. Here was coun-sel for the Company rearranging his witness' direct andclear answer in order to change it.]Q. Did you observe him walking around in somefashion in the department a good period of the time?case was that of Arnold Johnson, 1 of 12 machine repair-men. He was an hourly paid employee, working for $2.81per hour. There was always a supervisor or two over himand the other mechanics on each of the three shifts he everworked. To give credence to its assertion, advanced after theman had been discharged, that the company held him per-sonally responsible for complete deterioration of all themachines and losses running into many thousands of dol-lars,Manager Lewis called Johnson a supervisor during histestimony. "His job description said he was a supervisor."The job description was not produced, and Lewis well knewJohnson was never a supervisor. In fact, in the fact of histestimony, the Respondent explicitly disavowed any con-tention that the discharge was permissable on the groundthat the man was a supervisor. Despite this position, theleading questions continued:Q. Did Mr.Johnson have the responsibility for di-recting the work of these mechanics in this department?A. Yes.Q. Did he have the direct responsibility for stockingan inventory of parts for the maintenance of these ma-chines?A. Yes.Q. Did he have any limitation put on him in thatregard with respect to the parts of that order?A. No.Q. All right. Was it Mr. Johnson's responsibility forkeeping up the inventory of these parts and keeping theparts in the inventory in appropriate places so theycould be utilized?A. Yes.**sQ. Didyou in the course of contact with Mr. John-son have occasion to tell things to him or indicate tohim that you were concerned about the way he wasperforminghis job?A. Yes,we discussed that; yes.Q. All right.Tell me the first occasion you had somediscussion withMr.Johnson that you recall at thispoint where you indicated that you might be displeasedto some extent with the nature of some job that he hadbeen assigned?Q. Did Mr.Johnson direct the work of the mechan-ics underhim day-to-day?A. He was supposed to.Did he make the day-to-day assignments as to whichmechanics would work on which job and so forth?A. Yes.To justifythe discharge of a woman for poor productionone supervisor was saying that certain individual produc-tion recordshad beenstolen from his office.The witness,despite repeated questioning,could not recall when the doc-uments had been stolen.At that point,counsel virtually puta date into his mouth:"Q. Now,is it your testimony thatthe date the records disappeared was the-was somewherearoundMay 13?"Perhaps the most litigated discharge involved in the entireMany pages later in the transcript came the testimony ofDan Ward, Johnson's supervisor. The way he describes themechanic's duties came as follows: "I had to more or lessrely on Arnold Johnson to do the mechanical work."Testimony elicited by the kind of questioning illustratedhere, and the record is replete with repetition of like leadingquestions, is of very little persuasion.Again and again the witnesses, when asked a direct and 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDclear questionby either lawyerprefixed their answers withexplanations of what in their view was the significance ofthe fact,how it should be viewed in passing judgment in theend, and why they did what they did. Theirtestimony con-sistsmore of argument on the merits of the various affirma-tivedefenses than it does of factual responses. Andrepeatedly after the company agent dressed up the plainfactual responseswithcollateral coloring,company counselrepeatedthe summary,rephrased so as to alter the facts ashe viewed them,and then again drew a simple affirmationfrom the witness.A certainamount of defense enthusiasmis to be expected from any person accused of wrongdoing,but virtual refusal to answer a direct question,which thewitnesses continued to do throughout the record,greatlyimpairs theircredibility.On a numberof major defense assertions the witnessesspoke of the volume of business, the date of recordedevents,spectacularlymounting costs at certain specified times-allmatters normally reflected in business records.They spokein generalities,conclusions, descriptive phrases,but pro-duced no recordsin support. A constantphrase was "it's amatter ofrecord,"or "the record shows it,"or "I looked atthe record last night,"words aimed at changing the charac-ter of purelyself-serving declarations.Failure topresentrecords which undoubtedlywere availableand could provecritical conclusionaryassertions casts a further seriousdoubt upon the testimony of any witness. In one particularexample ofthis characterof the defensetestimonyappearswhat is perhaps the most fatal wound in thetestimony ofboth Manager Lewisand Superintendent Seehorn,the menwho said theymade most of the discharge decisions.The unioncampaign was sparkedinDept. 555 in lateMarch,by Johnsonand Hopson,the two mechanics, and awoman namedBoyd; the Companyknew this. Johnson hadworked 4 years,was well liked,and considered an excellentand very competentmechanicby Seehorn and others insupervision.Hopson, too, like Johnson, had never been rep-rimanded atall. Johnsonwas firedon April 23, Hopson onMay 31, and Boyd on May 5.Significantly, the Union'spetition was filed onApril 11, the Direction of Electionissued onMay 23,and the election was scheduledfor June21.What withthe unlawful interrogationof Hopson abouthis union activities, the furtherquestioning of Johnson andhis failureto cooperatewith Seehorn's invitationto spy andreport onthe union campaign,a problem tothe Respondentat the hearing was how to dispel the virtually compelledinference of illegal motive arising from the otherwise inex-plicable timingof the events.Its explanationwas that John-son was responsible for all of the mechanicsinDept. 555,during all of the three shifts, and for the work of all the 12mechanics there, and that fora long time before the unionactivities the operationsof Dept. 555 had beenso ineffi-cient, so poor, causing such enormous financial losses thatsomethinghad to be done about it. The affirmativedefenseis that as Johnson and Hopson werepersonallyresponsiblefor the no longer tolerable conditions in that department,they hadto be released.Vice President Lewis testifiedfirst.He said he was hiredby the Ferenbach Company on January 1, 1973, and report-ed to its main office inNew York City, where he stayed untilFebruary 1, when he wentto JohnsonCity to takecharge.January was a period of instruction and indoctrination forhim; he learned about the business and its problems. ".. .in particular getting production up in this one particulardepartment which was down drastically. . . . The 555 de-partment. . .with this over $1 million investment, wasrunning less than 50 percent capacity...."Lewis evensaidMr.Ferenbach,the president,told him in New Yorkthat the problem in Department 555 "was one of the toppriorityitems."Superintendent Seehorn followed Lewis to the stand.Asked about production efficiency in Dept.555, he said thatduring 1972,ithad been excellent,had produced at 85-percent to 95-percent efficiency,although 85 percent is allthat can really be expected. He continued "we started hav-ing problemsinFebruary, late February. . . .we justcouldn'tget the production."As he continued to testify,Seehorn was asked again:"Did you testify that productionwas 85 percent in February?"He answered"Up until lateFebruary,yes, sir."No question here of the witness havingmisspoken;he knew the department was perfect until lateFebruary,he held firm to his statement.As the hearing wenton counsel for the Respondent suggested the witness mightwant to change his testimony: "Iwant you to try to remem-ber as best you can-do you remember whether it wasJanuary or February or any specific date that this curvestarted downward from 85 percent? A. As I remember it, itwas late February." The witness' testimonycontinued intothe following morning.Now he triedto change his testimo-ny: "I testified yesterday in late February,but I'm a monthoff; it was in late January when our production startedgoing down. . .I looked up the records last night."Seehorn was the superintendent in charge of everything,including production,on the spot in JohnsonCity;he knewhow things were going there.His attempt the next day toretract his four-times repeated clear statement on directexamination that nothing was wrong with Dept.555 untillate February, was worthless. He gave the lie to Lewis, asclearly as could possibly be. And from Lewisthis businessof learningway back in January in New York about thecritical situationinDept. 555 was nopassing detail; hebelabored the matter as the basis of the Respondent's prin-cipal defense. He stands completely discredited. And if hecannot be believed in so important an aspect of the case, canhe be believed as to any other unsupported general asser-tions that may serve the Respondent's interests?The Discharges1.Johnson and HopsonIn the light of the total record the discharge of both thesemen must be considered together.One reason is becausethey were principal unioneers late in March-Hopson ob-taining about 83 authorization cards right away and John-son about 75, and both thereafter distributing union leafletsat the plant entrances-and the Company committed directunfair labor practices against each of them at the beginningwith an eye to forcing them to stop all this.These were therepetitive and coercive interrogations of both men onMarch 20 and 21, and the request to Johnson that he be-came a company stooge-which he refused to do.The other LEON FERENBACH, INC.381reason for joining the two discharges is that although thefirings camea month apart and were timed with two differ-ent incidents, the affirmative defense as to each merges thesame overall factual assertions blaming them jointly for theclaimed general breakdown of Dept. 555. Here and therethroughout their long testimony the companywitnessesseemed to be saying it was the individual incidents-one inApril and one in May-that caused the discharges. But inmuch of their testimony they also insisted the dischargeswere justified because both men just fell down on their jobsstarting at the very time of the union movement, deteriorat-ed completely in sharp contrast to their past competence,and were together responsible for the terrible conditions ofthisDept. 555.A number of days before Thursday, April 18, Johnson,with Hopson assisting him, changed the gears on one of themachines in the department because it was to be used on adifferent kind of yam. This was a normal chore, requiredmaybe four times each week all along, and always done inaccordance with precise instructions specifiedin a gearchange card given to Johnson, or whatever mechanic, by asupervisor. The machine had been out of production forseveral weeks, and on Thursday, when it was started up, itwas discovered that some of thegears in themachine werethe wrongones.Changes were made in the morning and byIp.m. everything was straightened out. The nextmorning,Friday, Johnson and Hopson were called into an office bySuperintendent Seehom, for a confrontation about thismatter; present also were Dan Ward and Joe Larimer, thetwo supervisors over that shift who had passed the gearchange order to Johnson by giving him the instruction card.There is conflict in an important respect as to what was saidin that room that day; there is very little conflict aboutanother very revealing part of that conversation.Johnson first said that when the error was discovered onThursday he asked to be shown the gear change card, whichhe had signed and returned to the office for filing, as healways did, and that the supervisor said to him it was lost.A look at the master control books showed the wrong gearshad been placed in the machine for the yarn indicated andthe correct ones were then installed. In the office Fridaymorning, still according to Johnson, Seehorn told him it hadbeen an inexcusable mistake and he would have to be repri-manded, but when Johnson asked for a copy of the repri-mand, again an established procedure in the plant, thesuperintendent answered "he would do this at his conve-nience, and when he did I would get a copy...." Seehornalso said, as Johnson testified: "I know what you guys havegot on your minds; you're going to get this crap off yourmind and get it back on your job." "We've tried talking; ithasn't done any good, so we're going to try a little pressure."Hopson's version is that Johnson denied having himselfmade any mistake on the gears and that he, Hopson, an-swered Seehorn by saying to Seehorn that he always re-ceived a paper from Joe Larimer or Dan Ward about thechanges to be made and "I said, `when I get this paper wealways make the gear changes.' I said, `if the mistake's made... Joe Larimer's the one that made the mistake.' I said,`It's either him or Dan Ward."' He also testified they, heand Johnson, asked to see the gear change sheet, but "they[the supervisors on Friday morning] said they had lost it.And I told them that I usually made a copy of this myself,and he asked me if I had a copy of this particular one, andI said, `no,' and he said, `well, you can't prove it,' and I said,`no."' "I was saying we had the right one, and he was sayingthat I couldn't prove it because I didn't have a copy of thesheet." Hopson also recalled Seehorn saying to both men". . . he'd tried pressure before, and this didn't work. So hesaid now we're going to try something else or something."There is no way of intelligibly reporting with any exact-ness the testimony of the three company representatives,either as to what wrong the men had committed and thatwas discussed in the office the next day, or the reason whyJohnson was discharged the following Monday. Theyseemed to be saying the mechanics simply had not changedany gears at all, whichmust meanthey had totally ignoredthe instructions contained on the gear change card. But ifthis is what happened, as Seehorn said he charged the menin the office, how explain his opening testimony thatJohnson's first response was he made a mistake? Continu-ing with Seehorn's testimony: "I got thissame response .. .that they just made a mistake." "Q. Did Mr. Johnson denythat they had made a mistake? A. No, sir. Q. What did headmit; something in regard to that? A. He admitted theyhad made a mistake." This was incoherence from the wit-ness. Johnson could only "admit" having madea mistake,if Seehorn had charged him with making a mistake. But theidea of a mistake bears no relationship to the concept of themen having paid no attention at all and totally ignored thegear change instruction. From Larimer's testimony: "A:Arnold admitted making the mistake. Q: Well, what mis-take did he admit making? A: The gear change mistake,putting the wrong gears in."Ward's testimony reveals the same internal inconsistency.He said he reported to Seehorn that no gears had beenchanged at all, but he also testified: "Arnold Johnson hadadmitted to me that he made the wrong gear change." Thismust meanthat Ward knew on Thursday the gears had beenchanged but incorrectonesput in. His testimony also showsthat the subject of discussion the next day was wrong gearsand not disregard of instructions at all. "Q. There was somequestion about a mistake being made; right? A. Yes." Thewitness made no effort to reconcile all this testimony aboutmistakes being discussed on Friday with his, and Seehorn's,simultaneous insistence that all they talked about was themen had ignored instructions completely.In the middle of all of this confused talking, both witness-es kept repeating Johnson's error had been that on Wednes-day he had told his supervisor the machine was ready forproduction, when in fact it was not. Johnson denied tellinganyone the machine was ready. To prove the machine wasnot ready, the companywitnessesdescribed how dirty thegearswere. Now they left behind entirely the business of thegear change and departed from the entire subject of bothcomplaint and confrontation in the office. Thislast ideaalso clashes with Ward's further testimony that only a dayearlier he had ordered the cleaning crew to clean the ma-chine. How does Johnson then become responsible for thedirt?According to the witnesses, he was in charge of thecleaning crew also, he was accountable for their competenceand attention to duty, because he was-but thewitnessesstopped short of calling him a supervisor. These conclu- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDsionary statements thrown into the testimony making John-son responsible with whatever else was wrong,or not readywith that machine that day, did not help the defense, for theRespondent insisted throughout Johnson was never a super-visor.These were not credible witnesses.Out of the confusionemerges another deadly flaw in their stories.Ward corrobo-rated Seehorn that there was never a mention of the gearchange card in that room on Friday. Larimer, Johnson'simmediate supervisor,the man who handed Johnson thegear change card, followed Ward to the stand. FromLarimer's testimony:"He [Johnson]said he made thechange. . . .He [Seehorn]asked Arnold if he had made thegear change where was his setup . . . the card I gave him."Larimer recalled clearly the supervisor,Ward, was rightthere while Seehorn talked in this way. Larimer also saidthat in response to the superintendent's challengeto John-son to produce the card, "He [Johnson] said he had lost it."At least three or four times in his testimony Larimer repeat-ed there was talk about the gear change card in that roomthat day. Again, with the Respondent's own witness-amember of management-giving the lie to Seehorn andWard, I cannot credit their testimony at all about the con-frontation that day.When Johnson asked for a copy of what Seehorn thensaid was a reprimand, the superintendent said he had yet toprepare it. He even said, according to Ward, he had toinvestigate the matter.Therewas nothing to investigate.Seehorn knew then all he could ever learn about that inci-dent. Johnson returned to his work, completed his shift, andcame in as usual Monday,only to be discharged.After over 100 pages of direct testimony about endlessfaults in Johnson and Hopson,Seehorn was asked the directquestion:"Why was Johnson fired?"His answer reads:"Arnold was fired for his-wait a minute;letme think justhow it was-for flagrantly and willingly setting up the ma-chine wrong, he-and costing us about 5 and a half hoursproduction, and the pay for 5 to 6 people for 3 hours." Whatthe record transcript does not reflect is the considerabletime the witness sat silent,just thinking after saying he hadto "think,"before stating his reason.For the least, his de-meanor at that point and his limited answer effectively un-dermine most of what was generalized by him and the otherwitnesses as to these two men'swork performance.When Johnson was discharged, Hopson was repri-manded; he asked for a copy of the document but wasrefused. Produced at the hearing, it says he acted with John-son in making the gear change and the reprimand was giv-ing "Due to this change being improperly executed." If onlybecause of this document I must reject the totality of thedefense testimony?In the face of their own statementsigned by each, and recorded at thetimeof the event, thatthe mechanics had made a mistake in replacing gears, Lar-imer and Ward swore at the hearing that none of the old2 The discharge notice which was read to Johnson,but not given to him,the day he was discharged,was also produced at the hearing;it too provesthat the gears in question at that time had been changed,even if, as laterclaimed,incorrectly.It reads, in part,he was discharged because"the correctgears were not in the machine . . . five hours production[were lost] havingto redo a job that should have been done correctly to begin with."gears hadbeen touched.Early in May, Hopson was given a written list of workduties;it itemizeseach and every one of the various adjust-ments,recordings,measurements,changes,and correctionswhich the mechanics always make in this department on allthe machines. He was also ordered to make daily reports inwriting as to all of these chores; some of this paper work butnot all of it had been done in the past. He protested to morethan one supervisor, when told he was not doing all this, thatitwas not possible to do so much in a single shift. Heexplained that some of it could not be done at all unless themachines were stopped. Notwithstanding his protest, againand again he was told it had to be done, all of it, on eachand every single 8-hour shift. The record shows clearly suchwork assignments had never before been imposed uponanyone. The supervisors said at the hearing it was justifiedbecause the department was in too low production.On May 25, after several warnings that he was failing fornot keeping up with all this every day, Hopson was givenanother reprimand and suspended for 3 days in punish-ment. On the last day of May he made a routine change ofgears on one of the machines; the next day he was dis-charged.I find that by discharging Arnold Johnson on April 23and Lonnie Hopson on June 1, 1973, the Respondent violat-ed Section 8(a)(3) and (1) of the Act.IcreditHopson's testimony that the added dutiescharged to him beginning in May were beyond the capacityof any one mechanic-especially one like himself with only6months' experience on these machines-to perform.There is explanation for this program of making it impossi-ble for him to fulfill the assignment. It appears in whatSuperintendent Seehorn told both Johnson and Hopsonthat Friday morning when he had them in his office aboutthe earlier gear change incident. Johnson testified, it will berecalled, that Seehorn said he knew what the men had inmind and "you're going to get this crap off your mind andget it back on the job . . . We've tried talking; it hasn't doneany good, so we're going to try a little pressure." As Hopsonrecalled it, Seehorn said "he'd tried pressure before, and thisdidn't work. So he said we're going to try something else orsomething." The testimony of the supervisors is not reallydifferent.Ward quoted Seehorn as saying: ". . . you've gotyour mind on something besides your work and you'd betterget it off. . . ." and Seehorn admitted he told the men "itlooks like you've got something on your mind besides doingyour work," and that the men "just grinned." If the men didgrin it was because they understood what he was talkingabout, for each knew what had already been tried by See-horn to get that "something" out of their minds and it wastheir prounion activities. There is no suggestion anywhereon this record that that "something" else might be anythingother than union activity. Johnson had been probed bySeehorn, and the request that he report on the union activi-ties of others was as much an invitation that he come to thecompany's side to combat the union. He refused and startedhandbilling the plant for the Union instead; this means thattherefore other means had to be found to curb him. Seehornthought about it over the weekend-he did notinvestigatebecause there was nothing to investigate at all-and hedecided to fire him on Monday. LEON FERENBACH, INC.Hopson had been subjected to Seehorn's repeated inter-rogations, coercive if ever an interrogation was coercive. Hetoohad ignored the clear threat implicit in thesuperintendent's words. As to him also other efforts hadbeen made to discourage him, but again without success. OnMarch 21, the day after Hopson persisted 10 times in deny-ing the superintendent's attempts to draw an admission ofhis widespread card solicitation, Seehorn was back at himagain.This time Seehorn said now that it was clear the manwas the organizer he would be restricted to his immediateplace of work, he could not leave his place without permis-sion of his supervisor to go anywhere-"either to go to thebathroom or to go to the lunch period or anywhere elseoutsidemy department." Hopson's work had always re-quired him to move about the plant to both work and obtainparts; and of course, like everyone else, he too had been freeto go for a coke, or a smoke, to say nothing of the bathroom.Starting that same afternoon, March 21, Hopson receivedfive personal visits from the vice president, Mr. Lewis, span-ning a period of a week or two. And in every one of thesepersonal talks the purpose, according to Lewis, was to dis-cussthe restrictive limitations placed upon Hopson.Hopson's version of these talks is different. He testifiedLewis first came to him on March 21 and asked him to lookover a new machine. As they talked about that, Lewis foundoccasion to say he had heard from the foremen, Hopson'swork was very good, and that he had "been cooperative inevery way." Lewis also told him "to report to his office; thathis office was opened at any time I had any problems oranything." Lewis' office was in the other plant, maybe amile away; Hopson's work never took him out of his owndepartment. Hopson continued that Lewis came back abouta week or two later; now the employeewas wearing a unionbadge. Lewis said "it looks like you're pretty strong for theUnion." and when Hopson said yes, he was, Lewis contin-ued: "the Company knows best for its employees, not theUnion. . . . I would suggest that you take it off. . . .I can'tmake you take it off, but I would suggest that you would."Beforeleaving Lewis repeated "his door was always openedif I thought . . . or would reconsider and come over." ".. .he made onestatement;he said that he wasn't a preacher,but he could say that whatIwasdoing wasa sin, and thatI could go to hell for doing this."Hopson continued to testify that the next day Lewis cameagain and called him into a private office, wanting to talkto him "man to man." Lewis showed Hopson a writtenstatementabout restrictions imposed upon him; he did notgive the statement to Hopson but told him he was not to go"to the bathroom . . . to the lunch period without permis-sion, and that I couldn't take a break without permission."Again he told Hopson he was doing a good job, but that he"could be replaced if this continued." Lewis also here askedhad he thought of what they had previously discussed, andHopson answered he had but "was still working for theUnion." Their last talk came a few days later,again in aprivate office; Hopson asked could he have a witness pre-sent,but Lewis said no. Now Lewis accused Hopson ofviolating the restrictions, leaving the department withoutpermission. Hopson said he had done so only once, to ob-taina part he had to have quickly from the next department.Hopson also argued he must be privileged to go to the383bathroom when necessary, had even done so and wouldcontinue to do that. Again Lewis said he would be fired ifhe did not adhere strictly to the restrictions imposed.Lewis' explanation of all this is that it was Hopson whoasked to talk to him and that all he ever spoke about withthe man was the matter of the restrictions against leaving hispost. The witness could not be stopped from expanding atlength, before any definitive response could be drawn fromhim, about how all that was involved were rules that hadalways been in effect, how the department was badly inneed of discipline, and of how his sole concern was morale,rapport with human beings. When finally he started talkingof his first personal chat with Hopson, he began with some-thing that was absolutely not true. He said Hopson "hadbeen given a written outline of where his work area was, andhe came to me with a grievance." On this question of Hop-son, or anyone else, being restricted in work areas, nothingwas ever put in writing before April 10, 3 weeks after Lewis'first talk with Hopson-this on the testimony of Seehorn,who instructed a supervisor to write it, Ward, the supervisorwho wrote it, and the document itself, dated April 10, putin evidence by the Respondent. Lewis continued that hekept coming back to Hopson four or five times, always toexplain again the necessity of the restrictions, to convincehim he was not being picked upon, to report formally to themechanic the results of his-Lewis'-investigation else-where of Hopson's complaints. Lewis even said two of theconferences between him and the man-in a private of-fice-were essentially on the subject of whether or not Hop-son could or could not go to the bathroom on his own. Inthe end, Lewis admitted he did tell the man that he couldbe replaced, he did say to him that the union badge couldbe "a disturbing force in the department," he should bereasonable, and the Company did not need a union.IcreditHopson as to all these visits he had from theoverallmanager; the fact of all this solicitation to him tocease his union activities gives clear meaning to Seehorn'swords, towards the end of April, that he would now resortto other pressures to put a stop to the union campaign.No one had ever found fault with either Johnson or Hop-son before they started this union business; they had alwaysbeen highly regarded. Immediately after both were gone theefficiency of the entire Department 555 in which they wereonly 2 of 12 mechanics, is said to have risen to excellentproduction. The idea that there was need to get rid of themeven before March was completely scuttled by the superin-tendent himself. There may have been cause for concern inDepartment 555 in the spring of 1973, for the record isreplete with evidence of major production problems result-ing from other causes-changes in type of yarn made, diffi-culty in obtaining capable employees, high rate of turnover,etc. No amount of exaggeration over the alleged delinquen-cy, indolence, total incompetence, or disregard to duty onthe part of these particular two men-and the record mustbe read to be believed in this respect-all unsupported byany objective proof, can alter the true nature of the affirma-tive defense. It is simply that everything was fine until theystarted organizing the employees, and everything was fineimmediately after they had been discharged. Given the verypoor credibility of the defense witnesses, this general asser-tion is unconvincing. Rather, the affirmative evidence of 384DECISIONSOF NATIONAL LABOR RELATIONS BOARDattempts,without success, at prevailing upon them to ceasetheir union activities,rationally explains the unprecedentedtreatment accorded both men when they were discharged.A final comment about the testimony is warranted. Thesupervisors testified that after Johnson was dismissed, itwas discovered that all the machines in Department 555were so run down,broken,parts missing,that all had to bevirtually rebuilt. The story of deteriorations as described bythe witnesses is so extreme that it is absolutely impossibleto believe no one noticed the condition before the dis-charges, as the witnesses also said.Thisbody of testimonyalso illustrates once again the irrelevancy of much of whatis said to be affirmative defense.Nothing that is discoveredlater,even assuming a quantum of credibility in these wit-nesses,could have been a contributing cause in the dismiss-al.And there is a discharge reprimand related to Hopson inevidence.It is said to have been preparedby the Companywhen he was released on June 1; he asked fora copy butitwas denied him.A very detailedstatement of fact, at-tached to it, reads like an employer respondent's brief filedafter hearing on a complaint.It even contains a statementthat "attached" to the reprimand there were "copies" ofwork performed by other employees "in the prescribedmanner,"i.e., unlike Hopson's alleged"improper"manner.Regardless of whether this so-called record of the Respon-dent be deemed pretrial or posttrial brief,it remains nothingmore than conclusionary assertion, unsupported by ade-quate evidentiary proof.2.NellieWestNellie West worked 4 years as a machine operator, alwaysperforming satisfactorily;she was never criticized,but rath-er complimented by her supervisors. She handbilled on be-half of the Union,she distributed some union cards and gotthem back signed,and she wore a union badge at work. OnMay 19 she was discharged.The separation notice reads:"Discharged for conducting union activity during workinghours in interferencewith workof other employees."West testified,without contradiction and quite in keepingwith the recitals of other employee-witnesses,that through-out her employment there were never any rules in theseplants prohibiting employees from talking among them-selves while at work."We have lag time when we standbetween our machines when a part is run good, and westand there and talk."West recalled she gave four or fiveother employees union cards at their request, "in the bath-room and at lunchtime and before worktime." She also saidsome of the employees returned the cards to her when shewas at her machine. ". . . we talked about the Union; ev-erybody was talking about the Union."She insisted clearly,both to the personnel director when discharged and at thehearing, she did not interfere with anyone's work duties.Not onlywas there no established rule against unionsolicitation during hours in this plant,but no one ever toldthis woman she should not do it until after the event and asthe reason for her summary discharge.An employer maywell discharge employees who do not do their assigned workand talk instead-regardless of what subject may interestthem.But it is quite something else to fault a girl for doingwhat she always did-and what, clearly, others still contin-ue to do-merely because now she talked union instead of,perhaps, cooking or domestic relations. Thereis no persua-sive evidence to offset her statement that she did not inter-fere with anyone's work, and I believe her.The only witness who attempted to contradict West wasLewis, and again he had no knowledge himself about heractivities. He said a supervisor reported to him what he hadheard. He said he talked to Emma Pierce, another employ-ee, and that Pierce had told him "she was not only beingbothered in herrestarea in the restroom, but also on her jobon several occasions, and that she was being pressured tosigna card." ". .. she didn't want to be badgered." Lewiseven said that for a month he had been hearing of employ-ees not wanting to be "bothered" by othersto sign unioncards. These words were ambiguous; Lewis was as muchsaying the employees were opposed to the Unionas he wassaying they were reporting work interference. Perhaps fromanother witness, one more credible generally than Lewis inthisentirerecord, such ambivalent hearsay might have someweight. From him it cannot offset the credibility of the girl.I find the Respondent discharged Nellie West to curb herunion activities, and not to enforce disciplinary work rules,and that by such discharge it violated Section 8(a)(3) of theAct.3. Janice SmithSmith worked as a machine operator and was openlyactive for the Union; she went to meetings, distributed au-thorization cards inside the plant, handbilled at the gates,and wore a badge to work. On May 2 she was 4 months'pregnant and stayed off ill that day; her sister called in tothe plant on her behalf and was told Janice would have tohave a doctor's certificate for the absence.She went to herdoctor's office in a nearby town 15 miles away on Thursday,May 3, to ask for a certificate of some kind to cover her indisposition the day before. The receptionist said the doctorwas too busy to see her and gave her a form certificatebearing the doctor's stamped signature instead. The recep-tionist wrote Smith's name and the date on the note andSmith filled in her address. Smith said she had arranged forthis doctor to look after her because she could not afford thecostlier local man. She handed in the note and the next day,Friday, Parsons, her superior, asked where had she obtainedthe paper; she answered from the receptionist because shehad not seen the doctor. With this Smith went to talk toSeehorn.The lady was fired the following Wednesday, May 9.Again the company witness testifying in support of the affir-mative defense of discharge for cause was Seehorn. Andagain his total story defies logical comprehension. Abouther Friday talk in Seehorn's office, Smith recalled she toldhim she had not seen the doctor at all and that the recep-tionist had given her the note; she said at the hearing thiswas not an infrequent practice and she had done this beforeherself. In fact, she also said she had on occasion been outillwith no statement at all, and no one had complained. "Icouldn't afford to go to a doctor every time I had a bel-lyache" Smith recalled Seehorn saying he did not believeher, he would investigate the matter himself. She was alsowearing a union badge and in the conversation Seehorn LEON FERENBACH,INC.385asked her did she feel she was being mistreated in the plant.Seehorn said the reason for the discharge was "dishones-ty." On May 8, the day before the discharge,Smith had beenthe only witness at the Board hearing in the representationcase called by the Union.To cover the 1-week gap betweenMay 2 and 9,Seehorn said:"We investigated the thing dailyfrom its inception."He said he had his secretary call thedoctor's office and that the secretary was told by a recep-tionist,or some woman,that the statement had not beenissued there.He continued he then sent Supervisor Parsonsthe 15 miles to be more certain,and that Parsons had report-ed he had talked to the ladies there and had learned Smithhad not been given any statement.And then, to be still morecertain,according to Seehorn,he went himself and talkedto the doctor,asking-had he personally seen Mrs. Smith?had the note been issued from that office?could it be usedas a legitimate excuse for absenteeism?He added the doctoranswered"no" to everything,and even called the threeladies who worked there to ask had they seen Smith,and allanswered "no."I do not believe any part of Seehorn's story. He admittedthe Company frequently permits absences with no doctorcertificate at all, and only spot checks about 10 percent ofthe certificate that are brought in. He is in charge of over700 employees and took the time during working hours tosend a supervisor,and then go himself,15 miles away overa 1-day absence by a woman he knew to be pregnant andto have been out sick for this reason 8 or 10 days only amonth or so before.Such enormous concern over so rela-tively insignificant an absence is unreasonable on its face,and thestoryis all hearsay.Betty Mooney, the receptionist,was brought to the hear-ing by the General Counsel,and testified she did give thesigned doctor's statement to Smith.But most significant ofall, in the face of his admission the lady told him,from thestart,she had not seen the doctor,Seehorn said more thanonce he wanted to check whether the doctor had seen her,and went there to ask him exactly that question.Companycounsel asked: ". . . do you know of any rule forbidding theacceptances of excuses issued by doctors' secretaries? A.Yes, sir;we wouldn'taccept one if we knew it was by asecretary and didn'thave the approval of the doctor; .. .not unless the doctor would substantiate the fact that he hadexamined the person,.. . ."Imust discredit this man ifonly because in his own admission he had nor reason tocheck with the doctor at all.Ifind,on the total record,that the Respondent dis-charged Smith in retaliation for her prounion activities andthereby violated Section 8(a)(3) of the Act.4.Robert ElrodElrod was a machine mechanic whose work normallytook him to many places in the plant to obtain parts and tofix things;his superior was C.L. Johnson. During the 10years of his employment he was only once reprimanded.May 17 was payday and Elrod's paycheck showed a meritraise;itwas the first such individual raise he had receivedin 5 years.An employee named Hicks,who had not receivedany raise,asked him had anyone received a raise,and Elrodsaid he had, and showed Hicks the check stub to prove it.He also told Hicks"I'd get more money if the Union wouldcome into the plant."Elrod,perhaps the most credible wit-ness throughout the entire hearing, also recalled that twoothers had asked him the same question,and that he mayhave shown his check stub to them also. He said he was"proud"of having received the raise.The next day he wassent to the personnel office and summarily fired.The dis-missal notice,in part at least,gives the reason as "Promisingto get them [other employees]more money if a union wasvoted in."I find the Respondent discharged Elrod becausehe encouraged others to form a union in order to put a stopto the union movement in the plant and in violation ofSection 8(a)(3), as alleged in the complaint.The discharge slip has a longer statement as the reason:"Off his own job without permission and interfering withthe work of another employee.Causing dissension amongother employees by showing check stub and promising toget them more money if a union was voted in." The onlywitness who testified for the Respondent about this dis-charge was Manager Lewis, who had no personal knowl-edge about the man;everything he said he heard fromothers, and is therefore of little value in contradiction ofElrod's testimony.But the totality even of Lewis' statementsleaves no doubt it was the fact of the employee suggestingto others a union might increase chances for raises that heresented,and not work interference,which he at one pointsaid was the reason for the discharge. ". . .pay is a personalmatter... .It should be considered personal and kept thatway." Lewis said he talked to the employee Hicks, who wasnot called to testify, and said in his "grievance"the mancomplained"he was bothering him on his job and showinghim his checkstub and telling him that he gotten this raise,and when the Union came in he would get another one."Lewis added that this created "a morale problem" in theplant.And when Smith, assistant to the personnel director,called Elrod to tell him what he had done wrong and todischarge him, he used the same revealing words: "We hadan investigation around, and that you showed your checkstub and said you would get more money if the Union comein.,,The finding of illegal motivation here is supported by thefollowing uncontradicted testimony by Elrod which I credit.He went to union meetings,he distributed union cards andreturned them signed to the Union,and he gave out hand-bills outside the plant.After he started wearing a unionbutton,Johnson, his supervisor,called him into an office toask why did he want the Union,and when he replied it wasfor better working conditions,the foreman said "we'retrying to do the best we can" and I cannot force you to takethe badge off; I can't even tellyou totake the badge off."Elrod answered he would continue to wear the badge.A week later again the supervisor called him into theoffice and again asked why did he want the Union. On May8 Elrod was present at the representation case Board hear-ing with a union group.He was fired on May 18.Elrod spoke to Hicks about his raise while he was on asmoke break, but the employees are always free to talk whileat work even near the machines.There was no rule againstchit-chat about any subject,certainly no restrictive rule wasever published or posted in these plants. Indeed many wit-nesses testified that they were free to go for a coke, or to 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDbring a sandwich to their place of work,or go to the bath-room at will, and to talk with others anytime,so long as itdid not interfere with actual work.There is no probativeevidence here to offset Elrod's statement that he did notinterfere with anyone'swork.And finally there is a practice of reprimands in theseplants.One witness after another told of a first reprimand,a second with perhaps a few days layoff,and a third bring-ing discharge.Any number of documents offered by theRespondent in evidence only serve to help prove this fact.Lewis attempted to wash away the entire practice simply bysaying the system also conceived an element of discretioninmanagement,the privilege of applying it only when theboss felt like doing so. An employer is always free to takeimmediate or drastic action to maintain discipline-pastpractice or no past practice.But this does not mean the pastpractice must be totally ignored.Elrod had not been repri-manded in 5 years,he was a respected and competent work-man, and his offense-ifoffense it can be called-wasminor indeed.5.Helen BoydThe incident which led to the discharge of Helen Boydpresents no substantial issue of fact. She was a very compe-tent operator,had never done anything wrong or been crit-icized,and the Respondent knew she was among the moreactive in favor of the Union. Her activities in contacting theUnion and setting up meetings were extensive,she plasteredthe walls and work carts with union stickers,and oftendistributed literature at the entrances.There is also somepersuasion in the contention that the fact she alone was notcalled to a meeting of her shift employees when Seehorninterrogated the operators and others about their union ac-tivities,indicates the Company knew all about her.One night she was asked to accept assignment of a traineeto work with or near her, under an established systemwhereby the experienced operator was paid 20 cents perhour extra for that added function.She refused,was senthome,and then discharged. Whether this was an order ora request by management,it is a fact others were being toldto do the same thing and did it,but Boyd refused. If theincident be viewed in isolation,it could hardly be said anemployer may not rationally dismiss an employee for suchfailure to cooperate with a request.If it be fair to lookoutside the incident in one direction and see indications ofanother motivation,an illegal one,justice demands that theoutside look sweep in all directions and appraise other rele-vant factors also.There is no evidence of direct animus against her person-ally. It would strain logic a bit to say, as the General Coun-sel suggests in his brief,that because management didnotinterrogate her, it showed its intent to get rid of her; some-where here the negative is built into the positive. A yearbefore she had asked a supervisor who it was that had oncestarted an ancient and unsuccessful union movement in thisplant,but that was long ago.The real evidence that mightweigh in the balance in favor of the inference of illegalmotivation in this discharge would have to be the generalantiunion attitude of the Company and the fact it did vio-late the statute as to other employees-or Section 8(a)(1)and (3).There are other facts.These two plants of the Respondenthave a tremendous turnover,and in the spring of 1973 suf-fered from a great shortage of operators,Dept.555 includ-ed. Both employee and supervisory witnesses agreed that ahectic training program was carried on during this period,with new hirees spending weeks on learning machines anda good many coming"off the street"to be put right in thedepartment,with the hope they would learn with guidanceby experienced operators.Many of the new people quit, andno doubt some must have failed to qualify at all. Whateverthe extent of the shortage,itwas there.Boyd knew this, sheknew others were accepting the trainees,and she knew itwas in theCompany's interest for her to cooperate.She hadrefused more than once before her last night,once sayingthe Company was trying to replace prounion operators, andonce because she simply did not feel like it.The dischargewas not completely a surprise,for she was told before herfinal refusal that she would be dismissed if she persisted inher position.Boyd was a very poor witness,argumentative,evasive,given to interspersing her factual replies with em-bellishments and protestations.Her total testimony war-rants a conclusion that the foreman that night made clearto her,before she was sent home,that she still had the choiceof accepting the trainee.All she had to do was say yes, andshe would have stayed right on the job.An employer de-termined upon getting rid of a woman does not give her away out. It has been said of old that union activities do notinsulate individual employees from the normal vicissitudesof life, or privilege them to enjoy special treatment at thehands of the employer.T'ne evidence does not suffice tocarry the affirmative burden of proving unlawful motiva-tion in the case of Boyd,and I shall therefore dismiss thecomplaint as to her.6.Clara IngramIngram startedwith the Company on February 26, 1973,and was discharged 3 months later,on May 22.A machineoperator in Department 555, she went through a 6-weektraining period and then continued as a full-time regularoperator.Her work was entirely satisfactory until the begin-ning of May. She signed a union card early in the organiza-tional campaign but only started going to meetings at theend of April;she went to maybe 15 meetings,and on May3 first began to distribute handbills at the plant gate. Shewore a union badge, the supervisors saw her distributeunion literature,and indeedthe very daybefore her dismiss-al she was seen,with some other employees,in the companyof out-of-town union officials socializing at the same hotelwhere company officersusually stayed.Two companywitnesses testified about this woman-Seehorn,the superintendent, and Lones,a low supervisorover her.Both conceded she started doing very well, in factwas a"hundred percent operator,"and that no one hadfound any fault with her throughout March and April. See-horn said he heard from others that her production sudden-ly fell off very badly in May;he said he saw her productionrecords to that effect but no record was produced at thehearing.Lones said he spoke to Ingram several times thatmonth,that she at times improved, only to start doing poor- LEON FERENBACH, INC.387ly all over again. Against these two, Ingram herself insistedher work did not fall off, that she always worked as hard asshe did at the start.The issue presented in this woman's discharge comparesvery much with that of several of the other discharges in thiscase.Her work performance is perfectly acceptable to themoment of her open activities in support of the union move-ment; immediately she becomes incompetent. In quick suc-cession she receives three written reprimands-on May 7,10 and 22, when she is dismissed. Other than a reasonableassumptionthat, as she worked very well for 2 months it isvery likely she continued to deliver equally satisfactory per-formance the third month, there is no objective basis fordeciding whether she produced adequately or inadequatelyduring May. The supervisors' conclusionary statements thatshe changed, and became incompetent, are purely self-serv-ing and not reliable as proof at all. Lones, one of her imme-diate supervisors, said he used to watch her "for 30 minutesat a time," and that "she would stay on the machine for 10minutes,go get her a drink of water, go back and workabout 10 minutes, go to the bathroom and stay about 10minutes."If this were anywhere near the truth, the ladywould have been fired on the spot.Itmust alsobe remem-bered this was Superintendent Seehorn testifying again,whose testimony generally in the whole case leaves much tobe desired. This time, to explain away his failure to supportgeneral opinion statements with normal records, he saysthey had been stolen from his office. And in extensive cross-examinationof Ingram, company counsel repeatedly him-self suggested the idea she had stolen her own productionrecord from the officefiles.There is absolutely no proof ofsuch conduct by this woman. Seehorn could not rememberwhen the critical theft took place, nor even what month.This was one of the places in the record transcript whereafter pages of evasion and vacillation by the witness, thedate May 13 was fed to the witness by the lawyer.Ingram greatly resented the repeated criticisms of herwork; she even strained after each to outdo herself withoutstanding performance. She only learned of the secondreprimand from another employee, and in angerdid go intothe office where she read what it said. The supervisors re-fused to give her a copy of the reprimands. She testified sheasked Supervisor Lones why the sudden reprimand on May7, and that Lones answered: ". . . it's not me . . . it's thehigher-ups that's making me do it." Lones denied havingsaid this. But Ingram also recalled talking and complainingto Cutshaw, another of her supervisors in Dept. 555., whenshe refused to sign the May 10 reprimand. He told her,according to her testimony, "I know why they're giving youso much trouble . . . it's that badge you're wearing." TheRespondent chose not to call Cutshawas a witness, and Icredit Ingram.3I find the Respondent discharged Ingram because of herunion activities and thereby violated Section 8(a)(3) of the3Cutshaw is the supervisor who told the witness Hopson he-Cutshaw-was "supposed to fire anybody" having anything to do with the Union.Cutshaw also said that day, according to Hopson, that he would refuse totestify for the Company, that "... if they [the Company] brought him up,if they took him to court,that he would not testify for the Company; thathe would tell the truth."Act. The timing of the events, the precipitous reprimands-two of them only 3 days apart despite admission she in factimproved after the first, the failure to produce any probativeevidence of her alleged sudden change of work perfor-mance, the foreman's admission to her that her wearing aunion badge lay at the bottom of the reprimands, and theRespondent's clear union animus revealed so clearlythroughout this record, fully support the complaintallega-tion as to this woman.7. Jackie ColeCole was a shipping clerk. In his case thereis no reasonto infer that the Company knew of his prounion tendencies,for he was discharged when he was seen with his handtouching union stickers on the wall in a toilet room in oneof the plants. Management thought he had put them there-"defaced" the property-and therefore certainly believedhe favored the Union. Did he put them there-as the Com-pany charged-or was he only supporting himself-as hesaid-when he stood in front of the wall urinal going abouthis proper business?To make more just the discharge which immediately fol-lowed, Seehorn and Lewis spoke at great length about howonly a week earlier the walls of that room had been virtuallycovered by countless union stickers, how they had to bescraped off and the room repainted all over. I do not knowhow much of this general coloring in justification can bebelieved, for in this instance too these two men volunteereda great deal of talk, not really necessary to the case, in whichthey once again contradicted one another. Lewis said thedecision to discharge Cole was "mine alone after conversa-tions with everybody." Seehorn said it was he who decidedupon the discharge within 30 minutes of the incident, thathe so told Cole right away, and that the only person inmanagementhe spoke to about it was O'Dell, Cole's super-visor in the other building; he explicitly said he did notspeak to Lewis about it at all. In this hearing Seehorn andLewis were unable to keep any of their stories straight.Be that as it may, I do believe the witness Wilcox, anemployee in that area, who said he saw Cole go into thebathroom, followed him quickly, and saw union stickers onthe walls of two of the booths. He said he had been askedto keep an eye on the room, and had seen it entirely clearof stickers only about 30 minutes before Cole's arrival.The stickers were there when Wilcox told Seehorn aboutit;Cole did have his hands on the wall close to the stickerswhen Seehorn came into the room; and the General Coun-sel concedes in his brief there were good-faith grounds forsuspicion of Cole at that moment. And Cole himself was notvery convincing; his explanation of why he had to go intotwo booths instead ofone seemsstrained-especially withthe union stickers in fact appearing on the walls of boththose two booths. As stated above, the evidence in supportof the complaint must be substantial, it must weigh posi-tively in favor of a finding of illegality. I think the burdenhas not been satisfied here, and shall therefore dismiss thecomplaint as to Cole. 388DECISIONSOF NATIONAL LABOR RELATIONS BOARD8. JonesLike Jackie Cole, Sam Jones also was fired in direct retali-ation for his prounionactivities.A good employee for 16months, never criticized or reprimanded about anything bymanagement,he took to distributing union literature afterworking hours outside the plantentrances.One day, May23, he overstepped the private property line; he walked fromthe sidewalk perhaps 25 feet over an open truck area toreach the loading dock, where he handed a leaflet to adriver, not an employee of the Respondent, who was mak-ing a delivery there. Ted Gitlin, a foreman, saw him and toldhim to leave, he might be arrested were he seen there. Jonesjust walked back to the sidewalk, continued to distribute theleaflets, and never stepped on company property again. Hewas called to the office 2 days later and discharged, thepersonnel man telling him it was for"distributing literatureon company property and interfering with the work ofothers."The trespassing part-so few harmless steps-could hardly be likened to what was considered Cole's of-fense of again putting stickers on the wall just after thebathroom had been repainted. In fact, Vice President Lewis,who again conducted an "investigation"into this matter,conceded that stepping on company property was not soserious as to merit discharge, certainly not without a repri-mand first.At the hearing Lewis said he was as much disturbed bythe work stoppage caused by Jones. As with the other dis-charges,he saw nothing himself,repeating only what he saidhe heard from others. He stressed the assertion three of theRespondent's own employees had stopped work in conse-quence of Jones' activities at the dock. There are two wit-nesseswho saw what happened-Gitlin, the foreman, andMiller, a company employee working on the dock.Jones testified that some men were working and othersstanding about near two trucks then backed at the dock, butthat whatever they were doing had nothing to do with him.He never stepped up on the dock and did nomorethan talkto one man while giving him a leaflet. The two trucks, oneapparently being unloaded and the other loaded, were fromother companies called Thurston and ETWNC; there were,therefore, some of Respondent's employees there and em-ployees attached to the trucks. William Miller, a shippingand receiving employee of the Respondent, recalled thatwhen he saw Jones at the sidewalk and then come to thedock to give thatleaflet,he,Miller,was onduty with Bow-man and Tester, also of the Respondent. They were sup-posed to unload the first truck but "might have goofed off5 or 10 minutes before we started unloading it." After themen began to unload Thurston, the ETWNC truck arrivedand a foreman named Riley told the men to stop that andgo to unload the second truck instead. At this point, stillaccording to Miller, Gitlin appeared and wanted to knowwho had told the men to stop unloading the first truck. Inthe resultant confusion, "we was just standing there waitingto get the real order which one to unload first . . . One tellsyou to do something, and then the other one tells you to dosomething."Gitlin said that when he stepped out to the dock "ev-erybody was stopped right there . . . not any work at allthere . . . they were just stopped; everything was stoppedright there." All this, according to Gitlin, whileJones wasthe only man standing down off the dock andall the men-Respondent's and others-were up on the dock.Confusion and delay at that moment there may havebeen,but I do not accept Gitlin's exaggerated conclusionsthat everybody was stopped, and that everything that hap-pened wascaused by Jones. Just before stepping out to theplatform, Gitlin overheard two Thurston drivers on the tele-phone calling their home office and saying "we're going tohave to drop the trailers and take a breaknow becausethere's a delay in being unloaded." Gitlin's suggested impli-cation from this is that Jones' brief talk ingiving one mana leaflet causedsuch disruption of all work that the Thur-ston menhad to givesuch a messageto their superiors; itwould strain credulity too greatly to make such an infer-ence.There is perfect explanation for that call. ForemanRiley had just decided the ETWNC truck should be unload-ed first, and the Thurston one should wait. I do not deemGitlin's testimony sufficient to prove Jones interfered withthe work of anyone.He was engagedin pure union activity; he did no morethan step briefly on company property, he did not cause anywork stoppage, and the Respondent had by thistime al-ready evidenced its determination to stop the union move-ment evento the extent of resorting to illegaldischarges. Ifind on the entire record that Jones was dischargedbecauseof his union activities, and thereby the Respondent violatedSection 8(a)(3) of the Act.Burnup and Sims, Inc.,379 U.S.21 (1964).THE REMEDYThe Respondent having committed unfair labor practic-es, it mustbe ordered to cease and desist from such conductand to take appropriate action designed to effectuate thepolicies of the Act. The Respondent must offer immediateand full reinstatementto the seven employees here found tohave been unlawfully discharged, and if their former jobs nolonger exist,to reinstatethem to substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges.Itmust alsomake them whole for any lossof earningssuffered in consequence of the illegal discharges.F.W. Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.By discharging Arnold Johnson, Lonnie Hopson, Jan-ice Smith, Nellie West, Robert Elrod, Sam Jones and ClaraIngram for engaging in union activities the Respondent hasengaged inunfair labor practices within themeaning ofSection 8(a)(3) of the Act.2.By the foregoing conduct, coercively interrogating em-ployees concerning their union activities, threatening toclose its plant, threatening to discharge employees, fosteringthe impressions that it is surveying the employees' unionactivities, and asking employees to report to managementthe union activities of other employees, the Respondent hasengaged inunfair labor practices within themeaning ofSection 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor LEON FERENBACH, INC.389practices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent,Leon Ferenbach,Inc., Johnson City,Tennessee,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or in any other manner discriminatingagainst its employees because of their union activities.(b)Coercivelyinterrogating employees concerning theirunion activities,threatening to close its plant,threatening todischarge employees,fostering the impression that it is sur-veying the employees'union activities, or asking employeesto report to management the union activities of other em-ployees.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights to self-organization,to form,join,or assist labor organizations, tobargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.2.Take thefollowing affirmative action necessary to ef-fectuate the policiesof the Act:(a)Offer Arnold Johnson,Lonnie Hopson, Janice Smith,NellieWest,Robert Elrod,Sam Jones,and Clara Ingramimmediate and full reinstatement to their former positionsor, if such positions no longer exist,to substantially equiva-lent positions,without prejudice to their seniority or otherrightsand privileges.(b)Notifyimmediately the above-named employees, ifpresently serving in the Armed Forces of the United States,of their rights to full reinstatement,upon application, afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Make each of the seven above-named employeeswhole for any loss of pay or any benefit they may havesuffered by reason of the Respondent'sdiscriminationagainst them.(d) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all payrollrecords, social security payment records,timecards,person-nel records and reports,and all other records necessary toanalyze the amountof backpaydue under the terms of thisOrder.(e)Post at its two plants in JohnsonCity,Tennessee,copies of the attached notice marked"Appendix." 5Copies4In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.5 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."of said notice, on forms provided by the Regional Directorfor Region 10, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(f)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.IT IS HEREBY ORDERED that the complaint be, and it herebyis,dismissed to the extent that it alleges illegal discharge ofHelen Boyd and Jackie Cole.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board having found,after atrial,that we violated the Federallaw bydischarging em-ployees because they joined or tried to form a union:WE WILL NOT discharge or discriminate against anyemployees for supportingUnited TextileWorkers ofAmerica,AFL-CIO, or anyother labor organization.WE WILL offer ArnoldJohnson,Lonnie Hopson, Jan-ice Smith,NellieWest,Robert Elrod,Sam Jones, andClara Ingram immediate and full reinstatement to theirformer positions,or, if such positions no longer exist,to substantially equivalent positions.WE WILL pay each ofthese seven employees for anyearningstheylost as a result of our discriminationagainst them,plus 6-percent interest.WE WILL NOT coercivelyinterrogate our employeesconcerning their union activities,threaten to close theplant,threaten to discharge employees,create the im-pression we are surveilling their union activities, or askemployees to report to the company the union activitiesof other employees.WE WILL NOT, in any other manner,interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join or assistUnited TextileWorkers of America,AFL-CIO, or anyother labor organization,to bargaincollectively through representatives of their own choos-ing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain fromany or allsuch activities,except tothe extent that such rightmay beaffected by an agree-ment requiring membership in a labor organization, asauthorized in Section8(a)(3) of the Act.LEONFERENBACH, INC. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Employer)anyone.This notice must remain posted for 60 consecutive daysDatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, Peachtree Building,Room 701, 730This is an official notice and must not be defaced byPeachtree Street, N.E. Atlanta,Georgia 30308,Telephone404-526-5760.